 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   CYNTHIA HOPSON,                               No. 2:19-cv-00210-MCE-DB
12                    Plaintiff,
13          v.                                     ORDER
14   LANDEROS SPORTS BAR AND
     GRILL, INC., dba FREEPORT BAR
15   AND GRILL,
16                    Defendant.
17
18         Presently before the Court is Defendant’s Motion to Dismiss (ECF No. 4) filed

19   March 26, 2019. Plaintiff has since filed an amended complaint. Accordingly, that

20   Motion is DENIED without prejudice as moot.

21         IT IS SO ORDERED.

22   Dated: April 30, 2019

23
24
25
26
27
28
                                                 1
